Citation Nr: 1544700	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-22 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to December 1972.  He died in January 2007.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.  Subsequent to that rating decision, jurisdiction was transferred to the RO located in Waco, Texas.

In January 2012, the appellant testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in November 2012 at which time it was remanded for additional development.  In July 2014, the Board denied the appellant's claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2015 Order, the Court vacated the Board's July 2014 decision and remanded the issue for further development pursuant to a Joint Motion for Remand filed by representatives of the appellant and VA.  The case is now returned to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with this claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that exposure to Agent Orange during service caused the Veteran's death.  During the January 2012 Board hearing, she explained that her contention is that the Veteran's diabetes was subject to the presumption of service connection based on exposure to Agent Orange during service in Vietnam, and that the diabetes led to the onset of liver cancer.  The Veteran's Certificate of Death documents that the immediate cause of his was hepatic failure with onset of one month prior to death, due to liver cancer, with onset one year prior to death.  There is no underlying cause of death listed on the certificate of death.  

In its July 2014 decision, the Board relied on deck logs of the U.S.S. Ranger for the period of April 25, 1971, to May 18, 1971, in determining that the evidence of record had not shown that the Veteran had service in the Republic of Vietnam.

In the June 2015 Joint Motion for Remand, the parties agreed that remand was warranted because while the record contains Deck Log Remark Sheets dated from April 1971 to May 1971, the evidence suggests that the Veteran had served aboard the U.S.S. Ranger until November 1971.  See, e.g., Form titled "Enlisted Performance Record" indicating that the Veteran served on the U.S.S. Ranger after May 1971, and Form titled "Transfers and Receipts" noting that the Veteran
was transferred from the U.S.S. Ranger to the Naval Hospital, San Diego,
California on November 10, 1972, and was separated from active service after 35 days in the hospital.

The parties further agreed that considering that the Veteran had asserted Agent Orange exposure while on a river boat into Vietnam, Deck Lock Remark Sheets dated after May 18, 1971, may provide additional information regarding the appellant's assertions.  Thus, remand is required to attempt and obtain such records.

VA is required to continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  See 38 U.S.C. § 5103A(b)(3) (2014).  If the records are unavailable, VA must notify the appellant of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should attempt to obtain deck logs of the U.S.S. Ranger for the period from May 19, 1971, through November 10, 1972, and associate the deck logs with the claims file.  If the deck logs are not obtained, efforts to obtain them and negative replies must be associated with the claims file and the appellant notified.

2.  The agency of original jurisdiction should then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




